


















CATAMARAN CORPORATION


OUTSIDE DIRECTORS
DEFERRED COMPENSATION PLAN
(Effective March 1, 2014)






--------------------------------------------------------------------------------




CATAMARAN CORPORATION
OUTSIDE DIRECTORS
DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
 
 
 
 
 
Page
 
 
 
ARTICLE I
ESTABLISHMENT AND PURPOSE
1
1.1
Establishment and Amendment
1
1.2
Purpose
1
1.3
Interpretation
1
ARTICLE II
DEFINITIONS
1
2.1
“Accounts”
1
2.2
"Beneficiary"
1
2.3
“Board of Directors” or “Board”
1
2.4
“Code”
1
2.5
“Company”
2
2.6
“Deferral Election”
2
2.7
“Director”
2
2.8
“Fees”
2
2.9
“Fee Deferrals”
2
2.10
“Fee Deferral Account”
2
2.11
“Investment Earnings”
2
2.12
"New Participant"
2
2.13
“Participant”
2
2.14
“Plan Committee”
2
2.15
“Plan Year”
2
2.16
“Restricted Stock Units” or “RSUs”
2
2.17
“RSU Deferrals”
2
2.18
“RSU Deferral Account”
2
2.19
"Separation from Service"
2
2.20
“Spouse”
3
2.21
“Termination and Liquidation of the Plan”
3
2.22
“Trustee”
4
2.23
“Unforeseeable Financial Emergency”
4
2.24
“Valuation Date”
4
ARTICLE III
PARTICIPATION
4
3.1
Eligibility
4
3.2
Duration of Participation
5
ARTICLE IV
DEFERRALS
5


i



--------------------------------------------------------------------------------




4.1
Fee Deferrals
5
4.2
RSU Deferrals
5
4.3
Continued Effect of Elections
6
4.4
Termination or Cessation of Fee Deferrals
6
4.5
Time of Payment Elections
6
4.6
Form of Payment Elections
7
4.7
Subsequent Deferral Elections
7
ARTICLE V
ACCOUNTS
8
5.1
Establishing Accounts
8
5.2
Credits to Accounts
9
5.3
Charges to Accounts
9
5.4
Investment Earnings
9
5.5
Investment Preference Elections
10
ARTICLE VI
DISTRIBUTION OF BENEFITS
10
6.1
Entitlement to Benefits
10
6.2
Time of Payment
10
6.3
Form of Payment
10
6.4
Death Benefits
11
6.5
Financial Hardship Withdrawals
11
6.6
Source of Payments
11
6.7
Beneficiary Designation
11
ARTICLE VII
ADMINISTRATION
12
7.1
Administration
12
7.2
General Creditor
12
7.3
Facility of Payment
12
7.4
Non-Alienation of Benefits
13
7.5
Withholding for Taxes
13
7.6
Plan Committee Determinations Final
13
7.7
Amendment or Termination
13
7.8
Establishment of Trust Permitted
13
7.9
Indemnification
13
ARTICLE VIII
MISCELLANEOUS
14
8.1
Gender and Number
14
8.2
Successors
14
8.3
Controlling Law
14
8.4
Limitation on Liability
14

CATAMARAN CORPORATION
DEFERRED COMPENSATION PLAN
(Effective March 1, 2014)

ii



--------------------------------------------------------------------------------




ARTICLE I

Establishment and Purpose
1.1    Establishment and Amendment. Catamaran Corporation (“Company”) hereby
establishes the Catamaran Corporation Outside Directors Deferred Compensation
Plan (“Plan”) effective March 1, 2014 (the “Effective Date”).
1.2    Purpose. The Plan is hereby established to enable its outside Directors
to defer all or a portion of their compensation from the Company.
1.3    Interpretation. It is the intention of the Company that each and every
provision of this Plan shall be construed and interpreted for all purposes as
being in compliance with all of the requirements set forth in Section 409A of
the Code and the Treasury regulations issued thereunder; if there is any
conflict between any of the provisions of this Plan and any of the requirements
set forth in Section 409A of the Code and/or the Treasury regulations issued
thereunder, the requirements set forth in Section 409A of the Code and/or the
Treasury regulations issued thereunder, as the case may be, shall be
controlling.
ARTICLE II    

Definitions
The following Sections of this Article II provide definitions of terms used
throughout this Plan, and whenever used herein in a capitalized form, except as
otherwise expressly provided, the terms shall be deemed to have the following
meanings:
2.1    “Accounts” means the bookkeeping records established and maintained on
behalf of each Participant under the Plan, including his Fee Deferral Account
and RSU Deferral Account, if any.
2.2    “Beneficiary” means any person (including any trust, estate or other
entity) designated by a Participant in accordance with Section 6.7 to receive
any benefit payable under the Plan in the event of such Participant’s death.
2.3    “Board of Directors” or “Board” means the board of directors of the
Company.
2.4    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.5    “Company” means Catamaran Corporation or any successor corporation,
partnership or other entity to the Company by merger, consolidation, purchase or
otherwise.
2.6    “Deferral Election” means the election by a Participant, from time to
time, to defer Fees and/or Restricted Stock Units in accordance with the
provisions of this Plan.
2.7    “Director” means a director of the Company.

1



--------------------------------------------------------------------------------




2.8    “Fees” means the cash payments which would be made to the Director in the
absence of a deferral election hereunder for his services as a Director of the
Company.
2.9    “Fee Deferrals” means the Fees deferred by the Participant pursuant to
Section 4.1.
2.10    “Fee Deferral Account” means the bookkeeping record established and
maintained on behalf of each Participant to record Fee Deferrals, Investment
Earnings and other amounts credited to or charged against the Participant,
pursuant to the terms of the Plan.
2.11    “Investment Earnings” means the amounts credited to a Participant’s
Accounts from time to time pursuant to Section 5.4.
2.12    “New Participant” means a Director who is not already a Participant and
is not already eligible to participate in any other nonqualified deferred
compensation plan of the account balance type sponsored by the Company who
becomes a Participant for the first time during a Plan Year.
2.13    “Participant” means any Director who is participating in the Plan as
provided in Article III, or any former Director for whom a Fee Deferral Account
or RSU Deferral Account is still maintained under the Plan.
2.14    “Plan Committee” means the person or persons appointed by the Board to
administer the Plan pursuant to Section 7.1.
2.15    “Plan Year” means the calendar year.
2.16    “Restricted Stock Units” or “RSUs” means restricted stock units awarded
to the Director under an equity compensation plan sponsored by the Company.
2.17    “RSU Deferrals” means Restricted Stock Units deferred by the Participant
pursuant to Section 4.2.
2.18    “RSU Deferral Account” means the bookkeeping record established and
maintained on behalf of each Participant to record RSUs Deferrals, Investment
Earnings and other amounts credited to or charged against the Participant,
pursuant to the terms of the Plan.
2.19    “Separation from Service” means the date a Participant ceases to be a
Director of the Company. Notwithstanding the preceding sentence, a Participant
must incur a “separation from service” as that term is defined in Section 409A
of the Code and the Treasury regulations issued thereunder, to be treated as
having incurred a Separation from Service under this Plan.
2.20    “Spouse” means the person who is living and married to the Participant
as of any relevant date, within the meaning of the laws of the State of the
Participant’s residence or as evidenced by a valid marriage certificate or other
proof acceptable to the Committee. A former spouse who is divorced from the
Participant as of the date of the Participant’s death may be treated as the
spouse for purposes of determining the recipient of a death benefit under the
Plan if such treatment is required by a “qualified domestic relations order”
within the meaning of Section 206(d)(3)(B)(i) of ERISA.

2



--------------------------------------------------------------------------------




2.21    “Termination and Liquidation of the Plan” shall mean one or more the
following events that permits the Company to accelerate the time and form of a
payment of a distribution under the Plan:
(a)    THE COMPANY’S TERMINATION AND LIQUIDATION OF THE PLAN WITHIN TWELVE (12)
MONTHS OF A CORPORATE DISSOLUTION WHICH IS TAXED UNDER CODE SECTION 331, OR THE
APPROVAL OF A BANKRUPTCY COURT PURSUANT TO 11 U.S.C. SECTION 503(B)(1)(A),
PROVIDED THAT THE AMOUNTS DEFERRED UNDER THE PLAN ARE INCLUDED IN THE
PARTICIPANTS’ GROSS INCOMES BY (1) THE LATER OF (A) THE CALENDAR YEAR IN WHICH
THE PLAN TERMINATION AND LIQUIDATION OCCURS, OR (B) THE FIRST CALENDAR YEAR IN
WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE, OR,
IF EARLIER, (2) THE TAXABLE YEAR IN WHICH THE AMOUNT IS ACTUALLY OR
CONSTRUCTIVELY RECEIVED;
(b)    THE COMPANY’S TERMINATION AND LIQUIDATION OF THE PLAN PURSUANT TO
IRREVOCABLE ACTION TAKEN BY THE COMPANY WITHIN THE THIRTY (30) DAYS PRECEDING OR
TWELVE (12) MONTHS FOLLOWING A CHANGE IN CONTROL EVENT, PROVIDED THAT THIS
PARAGRAPH WILL ONLY APPLY TO A PAYMENT UNDER THE PLAN IF ALL AGREEMENTS,
PROGRAMS, AND OTHER ARRANGEMENTS SPONSORED BY THE COMPANY IMMEDIATELY AFTER THE
TIME OF THE CHANGE IN CONTROL EVENT WITH RESPECT TO WHICH DEFERRALS OF
COMPENSATION ARE TREATED AS HAVING BEEN DEFERRED UNDER A SINGLE PLAN UNDER
TREASURY REGULATION §1.409A-1(C)(2) ARE TERMINATED AND LIQUIDATED WITH RESPECT
TO EACH PARTICIPANT THAT EXPERIENCED THE CHANGE IN CONTROL EVENT, SO THAT UNDER
THE TERMS OF THE TERMINATION AND LIQUIDATION ALL SUCH PARTICIPANTS ARE REQUIRED
TO RECEIVE ALL AMOUNTS OF COMPENSATION DEFERRED UNDER THE TERMINATED AGREEMENTS,
PROGRAMS, AND OTHER ARRANGEMENTS WITHIN TWELVE (12) MONTHS OF THE DATE THE
COMPANY IRREVOCABLY TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE THE
AGREEMENTS, PROGRAMS, AND OTHER ARRANGEMENTS; OR
(c)    THE COMPANY’S TERMINATION AND LIQUIDATION OF THE PLAN, PROVIDED THAT
(1) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR PROXIMATE TO A DOWNTURN IN
THE FINANCIAL HEALTH OF THE COMPANY, (2) THE COMPANY TERMINATES AND LIQUIDATES
ALL AGREEMENTS, PROGRAMS, AND OTHER ARRANGEMENTS SPONSORED BY THE COMPANY THAT
WOULD BE AGGREGATED WITH ANY TERMINATED AND LIQUIDATED AGREEMENTS, PROGRAMS, AND
OTHER ARRANGEMENTS UNDER TREASURY REGULATION §1.409A-1(C) IF THE SAME
PARTICIPANT HAD DEFERRALS OF COMPENSATION UNDER ALL OF THE AGREEMENTS, PROGRAMS,
AND OTHER ARRANGEMENTS THAT ARE TERMINATED AND LIQUIDATED, (3) NO PAYMENTS IN
LIQUIDATION OF THE PLAN ARE MADE WITHIN TWELVE (12) MONTHS OF THE DATE THE
COMPANY TAKES ALL NECESSARY ACTION TO IRREVOCABLY TERMINATE AND LIQUIDATE THE
PLAN OTHER THAN PAYMENTS THAT WOULD BE PAYABLE UNDER THE TERMS OF THE

3



--------------------------------------------------------------------------------




PLAN IF THE ACTION TO TERMINATE AND LIQUIDATE THE PLAN HAD NOT OCCURRED, (4) ALL
PAYMENTS ARE MADE WITHIN TWENTY-FOUR (24) MONTHS OF THE DATE THE COMPANY TAKES
ALL NECESSARY ACTION TO IRREVOCABLY TERMINATE AND LIQUIDATE THE PLAN, AND
(5) THE COMPANY DOES NOT ADOPT A NEW PLAN THAT WOULD BE AGGREGATED WITH ANY
TERMINATED AND LIQUIDATED PLAN UNDER TREASURY REGULATION §1.409A-1(C) IF THE
SAME PARTICIPANT PARTICIPATED IN BOTH PLANS, AT ANY TIME WITHIN THREE (3) YEARS
FOLLOWING THE DATE THE COMPANY TAKES ALL NECESSARY ACTION TO IRREVOCABLY
TERMINATE AND LIQUIDATE THE PLAN.
(d)    FOR PURPOSES OF THIS SECTION 2.21, “CHANGE IN CONTROL” MEANS THE
OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS (A) A “CHANGE IN THE OWNERSHIP
OF THE COMPANY,” AS DEFINED IN TREASURY REGULATION §1.409A-3(I)(5)(V), (B) A
“CHANGE IN EFFECTIVE CONTROL OF THE COMPANY,” AS DEFINED IN TREASURY REGULATION
§1.409A-3(I)(5)(VI), OR (C) A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION
OF THE ASSETS OF THE COMPANY,” AS DEFINED IN TREASURY REGULATION
§1.409A-3(I)(5)(VII), PROVIDED THAT IN APPLYING TREASURY REGULATION
§1.409A-3(I)(5)(VII) FOR PURPOSES OF DETERMINING WHETHER A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY” HAS OCCURRED,
THE LANGUAGE “MORE THAN 70 PERCENT” SHALL BE USED INSTEAD OF “EQUAL TO OR MORE
THAN 40 PERCENT” WHERE IT APPEARS. THE PLAN COMMITTEE SHALL CERTIFY WHETHER AN
EVENT IS A “CHANGE IN CONTROL,” PROVIDED, HOWEVER, SUCH CERTIFICATION MUST BE
STRICTLY MINISTERIAL AND NOT INVOLVE ANY DISCRETIONARY AUTHORITY. THE OCCURRENCE
OF A “CHANGE IN CONTROL” EVENT MUST BE OBJECTIVELY DETERMINABLE.
2.22    “Trustee” means the trustee of any trust created in accordance with the
provisions of Section 7.8.
2.23    “Unforeseeable Financial Emergency” means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, or a dependent of the Participant (as defined under Code
Section 152(a)), loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant; provided, however, that (a) the
existence of such qualifying emergency and hardship shall be determined by the
Plan Committee in his sole and absolute discretion, and (b) the amount that may
be distributed with respect to such an emergency may not exceed the amount
necessary to satisfy such emergency plus the amount necessary to pay Federal,
State, local and foreign income taxes and penalties reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship) or by cessation of Fee Deferrals hereunder.
2.24    “Valuation Date” means each business day of the Plan Year.

4



--------------------------------------------------------------------------------




ARTICLE III    

Participation
3.1    Eligibility. Each non-employee Director of the Company becomes eligible
to participate in the Plan upon the later of (a) the Effective Date or (b) his
election as a Director.
3.2    Duration of Participation. A Participant shall cease to be a Participant
on the date the balance of his Accounts is reduced to zero.
ARTICLE IV    

Deferrals
4.1    Fee Deferrals. A Participant may elect to defer all or a portion of his
Fees for any Plan Year. Each Fee Deferral election hereunder shall be made prior
to the first day of the Plan Year in which the Fees will be earned (or such
earlier date established in the discretion of the Plan Committee); provided that
a New Participant may, within 30 days after the effective date of participation
make an election to defer Fees to be earned and paid after the date such
election is filed with and processed by the Plan Committee. A Participant’s
deferral election shall specify the amount to be deferred, either as a fixed
dollar amount or as a percentage (as may be limited by the Plan Committee from
time to time), and be irrevocable. All Fee Deferrals shall be credited to the
Participant’s Fee Deferral Account as soon as administratively practicable after
such amounts are withheld from the Participant’s compensation, in accordance
with Section 5.2.
4.2    RSU Deferrals. A Participant may elect to defer all or a portion of the
Restricted Stock Units granted to him for any Plan Year. Each RSU Deferral
election hereunder shall be made prior to the first day of the Plan Year in
which the Fees will be earned (or such earlier date established in the
discretion of the Plan Committee); provided that the Plan Committee may permit a
Participant to make a Restricted Stock Deferral Election during a Plan Year in
the following situations:
(a)    A NEW PARTICIPANT MAY, WITHIN 30 DAYS AFTER THE EFFECTIVE DATE OF
PARTICIPATION, MAKE AN ELECTION TO DEFER RESTRICTED STOCK UNITS TO BE EARNED AND
AWARDED AFTER THE DATE SUCH ELECTION IS FILED WITH AND PROCESSED BY THE PLAN
COMMITTEE.
(b)    A PARTICIPANT WHO IS GRANTED AN AWARD OF RESTRICTED STOCK UNITS WITH A
VESTING REQUIREMENT OF AT LEAST ONE YEAR MAY ELECT TO DEFER ALL OR A PORTION OF
THE RESTRICTED STOCK UNITS, BUT ONLY IF THE DEFERRAL ELECTION IS MADE ON OR
BEFORE THE 30TH DAY FOLLOWING THE DATE OF SUCH AWARD AND NO PORTION OF THE
RESTRICTED STOCK UNIT AWARD MAY VEST PRIOR TO THE DATE THAT THAT IS TWELVE
MONTHS AFTER THE DATE OF SUCH DEFERRAL ELECTION, UNLESS THE VESTING OF SUCH
RESTRICTED STOCK UNITS DURING SUCH TWELVE-MONTH PERIOD MAY ONLY OCCUR IN THE
EVENT OF THE PARTICIPANT’S DEATH, DISABILITY OR A CHANGE IN CONTROL EVENT (AS
PROVIDED IN TREAS. REG. § 1.409A-2(A)(5)).

5



--------------------------------------------------------------------------------




A Participant’s deferral election shall specify the number of Restricted Stock
Units to be deferred (as may be limited by the Plan Committee from time to
time), and be irrevocable. All RSU Deferrals shall be credited to the
Participant’s RSU Deferral Account as soon as administratively practicable after
such amounts are withheld from the Participant’s compensation, in accordance
with Section 5.2.


4.3    Continued Effect of Elections.
(a)    FEES. A PARTICIPANT’S DEFERRAL ELECTION WITH RESPECT TO A PLAN YEAR UNDER
SECTION 4.1 SHALL BE IRREVOCABLE AFTER THE LAST DATE UPON WHICH IT MAY BE FILED
PURSUANT TO SECTION 4.1 AND SHALL CONTINUE IN EFFECT EACH SUBSEQUENT PLAN YEAR
UNTIL PROSPECTIVELY REVOKED OR AMENDED IN WRITING (IN WHICH CASE THE
PARTICIPANT’S PAYMENT ELECTION SHALL ALSO REMAIN IN EFFECT). FOR A REVOCATION OR
AMENDMENT TO BE EFFECTIVE WITH RESPECT TO FEES FOR SERVICES PERFORMED DURING A
PLAN YEAR, IT MUST BE FILED BY THE LAST DATE FOR WHICH AN EFFECTIVE DEFERRAL
ELECTION IS PERMITTED TO BE FILED WITH RESPECT TO THOSE FEES UNDER SECTION 4.1.
(b)    RESTRICTED STOCK UNITS. A PARTICIPANT’S DEFERRAL ELECTION UNDER SECTION
4.2 WITH RESPECT TO RESTRICTED STOCK UNITS SHALL BE IRREVOCABLE AFTER THE LAST
DATE UPON WHICH IT MAY BE FILED PURSUANT TO SECTION 4.2 AND SHALL CONTINUE IN
EFFECT WITH RESPECT TO RESTRICTED STOCK UNITS GRANTED IN SUBSEQUENT PLAN YEARS
UNTIL PROSPECTIVELY REVOKED OR AMENDED IN WRITING (IN WHICH CASE THE
PARTICIPANT’S PAYMENT ELECTION SHALL ALSO REMAIN IN EFFECT). FOR A REVOCATION OR
AMENDMENT TO BE EFFECTIVE FOR ANY RESTRICTED STOCK UNITS, IT MUST BE FILED BY
THE LAST DATE FOR WHICH AN EFFECTIVE DEFERRAL ELECTION IS PERMITTED TO BE FILED
WITH RESPECT TO THOSE RESTRICTED STOCK UNITS UNDER SECTION 4.2.
4.4    Termination or Cessation of Fee Deferrals.
(a)    TERMINATION. IF A PARTICIPANT INCURS A SEPARATION FROM SERVICE DURING A
PLAN YEAR FOR ANY REASON (INCLUDING DEATH), THE PARTICIPANT’S DEFERRAL ELECTION
SHALL TERMINATE AND NO FURTHER FEE DEFERRALS OR RSU DEFERRALS SHALL BE DEDUCTED
OR CREDITED AFTER SUCH SEPARATION FROM SERVICE.
(b)    CESSATION. UPON THE REQUEST OF THE PARTICIPANT, THE PLAN COMMITTEE MAY
CANCEL A PARTICIPANT’S DEFERRAL ELECTION IF THE PARTICIPANT DEMONSTRATES TO THE
PLAN COMMITTEE THAT HE HAS INCURRED AN UNFORESEEABLE FINANCIAL EMERGENCY;
PROVIDED, HOWEVER, THE PARTICIPANT’S DEFERRAL ELECTION MUST BE CANCELLED, NOT
MERELY POSTPONED OR DELAYED AND ANY SUBSEQUENT DEFERRAL ELECTION SHALL BE
SUBJECT TO THE INITIAL DEFERRAL ELECTION RULES DESCRIBED IN SECTION 4.1 AND
SECTION 4.2 OF THE PLAN AND TREASURY REGULATION §1.409A‑2(A).

6



--------------------------------------------------------------------------------




4.5    Time of Payment Elections. Concurrent with any election to defer Fees or
Restricted Stock Units, a Participant must make an election as to the time such
deferred amount (plus Investment Earnings credited thereto) shall be distributed
under the Plan. The Participant may elect either of the following times of
payment:
(a)    UPON A SCHEDULED IN-SERVICE DISTRIBUTION DATE SELECTED BY THE
PARTICIPANT; OR
(b)    UPON HIS SEPARATION FROM SERVICE FOR ANY REASON (OTHER THAN DEATH).
The Participant may elect that a portion of his deferred amount be distributed
at a scheduled in-service distribution date, and that the remaining portion of
his deferred amount be distributed upon his Separation from Service. Separate
time of payment elections shall be made with respect to each deferral of Fees
and Restricted Stock Units, each Plan Year. Such elections shall be made at the
same time the Fee Deferral is made, and, subject to Sections 4.4 and 6.5, shall
be irrevocable.
Notwithstanding a Participant’s election for all or a portion of a deferred
amount to be distributed upon a scheduled in-service distribution date, such
amount shall be distributed upon his Separation from Service if such Separation
from Service occurs prior to the scheduled in-service distribution date. If a
Participant incurs a Separation from Service for any reason after a series of
annual installments have commenced upon a scheduled in-service distribution
date, the series of installments shall continue uninterrupted by such Separation
from Service.
4.6    Form of Payment Elections. Concurrent with any election to defer Fees or
Restricted Stock Units, a Participant must make an election as to the form of
payment in which such deferred amount (plus Investment Earnings credited
thereto) shall be distributed under the Plan. Subject to the conditions
described below, the Participant may elect either of the following forms of
payment: a single sum payment; or substantially equal annual installments over a
period not to exceed fifteen (15) years.
If a Participant elects that a portion of his deferred amount be distributed at
a scheduled in-service distribution date and that the remaining portion of his
deferred amount be distributed upon his Separation from Service, the participant
must make a separate form of payment election for each such portion of the
deferral. Form of payment elections shall be made at the same time the deferral
election is made, and, subject to Sections 4.4 and 6.5, shall be irrevocable.
Notwithstanding a Participant’s election to have a deferred amount distributed
in the form of annual installments, the following rules shall apply:
(a)    NO DEFERRED AMOUNT SHALL BE DISTRIBUTED IN ANNUAL INSTALLMENTS IF IT IS
LESS THAN $25,000 AT THE TIME DISTRIBUTIONS ARE SCHEDULED TO COMMENCE. IN SUCH
EVENT, THE DEFERRED AMOUNT SHALL BE DISTRIBUTED IN A SINGLE SUM PAYMENT;

7



--------------------------------------------------------------------------------




(b)    ANY DEFERRAL AMOUNT WHICH IS DISTRIBUTED IN ANNUAL INSTALLMENTS UPON A
SCHEDULED IN-SERVICE DISTRIBUTION DATE SHALL BE PAID OVER A PERIOD NOT TO EXCEED
FIVE (5) YEARS;
(c)    NO DEFERRED AMOUNT SHALL BE DISTRIBUTED IN ANNUAL INSTALLMENTS IF THE
DEFERRED AMOUNT WAS SCHEDULED TO BE DISTRIBUTED IN ANNUAL INSTALLMENTS
COMMENCING UPON A SCHEDULED IN-SERVICE DISTRIBUTION DATE, BUT THE PARTICIPANT
INCURS A SEPARATION FROM SERVICE PRIOR TO SUCH SCHEDULED IN-SERVICE DISTRIBUTION
DATE. IN SUCH EVENT, THE DEFERRED AMOUNT SHALL BE DISTRIBUTED IN A SINGLE SUM
PAYMENT.
4.7    Subsequent Deferral Elections. The Plan prohibits the acceleration of the
time or schedule of any payment within the meaning of Code Section 409A(a)(3),
except as provided in Section 6.5 and the Treasury regulations. Each Participant
may, however, change his time of payment election (as described in Section 4.5)
or change his form of payment election (as described in Section 4.6) as
expressly provided under Code Section 409A and the Treasury regulations issued
thereunder pursuant to a subsequent election properly filed with the Plan
Committee (hereinafter, a “Subsequent Deferral Election”). Notwithstanding the
foregoing, a Subsequent Deferral Election cannot accelerate any payment. A
Subsequent Deferral Election which delays payment or changes the form of payment
is permitted only if all of the following requirements are met:
(a)    THE SUBSEQUENT DEFERRAL ELECTION DOES NOT TAKE EFFECT UNTIL AT LEAST
TWELVE (12) MONTHS AFTER THE DATE ON WHICH THE SUBSEQUENT DEFERRAL ELECTION IS
MADE;
(b)    THE SUBSEQUENT DEFERRAL ELECTION DELAYS PAYMENT FOR AT LEAST FIVE (5)
YEARS FROM THE DATE THAT PAYMENT WOULD OTHERWISE HAVE BEEN MADE, ABSENT THE
SUBSEQUENT DEFERRAL ELECTION (EXCEPT THAT SUCH FIVE (5) YEAR DELAY IS NOT
REQUIRED IN THE EVENT OF A SEPARATION FROM SERVICE BY REASON OF DEATH OR
BECOMING DISABLED); AND
(c)    IN THE CASE OF AMOUNTS SUBJECT TO A SCHEDULED IN-SERVICE DISTRIBUTION
DATE ELECTION (AS DESCRIBED IN SECTION 4.5), THE SUBSEQUENT DEFERRAL ELECTION IS
MADE NOT LESS THAN TWELVE (12) MONTHS BEFORE THE DATE ON WHICH PAYMENT WOULD
HAVE BEEN MADE (OR, IN THE CASE OF INSTALLMENT PAYMENTS, THE FIRST INSTALLMENT
PAYMENT WOULD HAVE BEEN MADE) ABSENT THE SUBSEQUENT DEFERRAL ELECTION.
For purposes of applying this Section 4.7, previously elected installment
payments shall be treated as a “single payment.” Any election made pursuant to
this Section shall be made on such election forms or electronic media as is
required by the Plan Committee, in accordance with rules established by the Plan
Committee, and shall comply with all requirement of Code Section 409A and
applicable Treasury regulations.

8



--------------------------------------------------------------------------------




ARTICLE V    

Accounts
5.1    Establishing Accounts.
(c)    FEE DEFERRAL ACCOUNTS. THE PLAN COMMITTEE SHALL ESTABLISH AND MAINTAIN A
FEE DEFERRAL ACCOUNT FOR EACH PARTICIPANT WHO MAKES FEE DEFERRALS HEREUNDER, TO
WHICH FEE DEFERRALS, INVESTMENT EARNINGS AND OTHER AMOUNTS SHALL BE CREDITED AS
SET FORTH IN SECTION 5.2 AND AGAINST WHICH DISTRIBUTIONS AND OTHER AMOUNTS SHALL
BE CHARGED AS SET FORTH IN SECTION 5.3.
(d)    RSU DEFERRAL ACCOUNTS. THE PLAN COMMITTEE SHALL ALSO ESTABLISH AND
MAINTAIN A RSU DEFERRAL ACCOUNT FOR EACH PARTICIPANT TO WHICH RSU DEFERRALS,
INVESTMENT EARNINGS AND OTHER AMOUNTS SHALL BE CREDITED AS SET FORTH IN SECTION
5.2 AND AGAINST WHICH DISTRIBUTIONS AND OTHER AMOUNTS SHALL BE CHARGED AS SET
FORTH IN SECTION 5.3.
(e)    SUBACCOUNTS. ACCOUNT SHALL BE SUBDIVIDED INTO SEPARATE SUBACCOUNTS FOR
EACH PLAN YEAR OF DEFERRAL. A PARTICIPANT SHALL BE 100% VESTED IN HIS FEE
DEFERRAL ACCOUNT AND RELATED SUBACCOUNTS. A PARTICIPANT SHALL BE VESTED IN THE
SUBACCOUNT FOR HIS RSU DEFERRALS TO THE SAME EXTENT HE WOULD BE VESTED IN THE
RELATED RESTRICTED STOCK UNIT AWARD.
5.2    Credits to Accounts.
(c)    FEE DEFERRAL ACCOUNTS. AS OF EACH VALUATION DATE, EACH PARTICIPANT’S FEE
DEFERRAL ACCOUNT SHALL BE CREDITED WITH (I) ANY FEE DEFERRALS MADE BUT NOT YET
CREDITED SINCE THE LAST VALUATION DATE, (II) AN AMOUNT OF INVESTMENT EARNINGS
SINCE THE LAST VALUATION DATE AS DETERMINED BY THE PLAN COMMITTEE IN ACCORDANCE
WITH SECTION 5.4, AND (III) ANY OTHER AMOUNT WHICH THE PLAN COMMITTEE REASONABLY
DETERMINES SHOULD BE CREDITED, SUCH AS CORRECTIVE ADDITIONS FOR AMOUNTS NOT
PREVIOUSLY CREDITED BY MISTAKE.
(d)    RSU DEFERRAL ACCOUNTS. AS OF EACH VALUATION DATE, EACH PARTICIPANT’S RSU
DEFERRAL ACCOUNT SHALL BE CREDITED WITH (I) ANY RSU DEFERRALS MADE BUT NOT YET
CREDITED SINCE THE LAST VALUATION DATE (II) AN AMOUNT OF INVESTMENT EARNINGS
SINCE THE LAST VALUATION DATE AS DETERMINED BY THE PLAN COMMITTEE IN ACCORDANCE
WITH SECTION 5.4, AND (III) ANY OTHER AMOUNTS WHICH THE PLAN COMMITTEE
REASONABLY DETERMINES SHOULD BE CREDITED, SUCH AS CORRECTIVE ADDITIONS FOR
AMOUNTS NOT PREVIOUSLY CREDITED BY MISTAKE.

9



--------------------------------------------------------------------------------




5.3    Charges to Accounts.
(c)    FEE DEFERRAL ACCOUNTS. AS OF EACH VALUATION DATE, EACH PARTICIPANT’S FEE
DEFERRAL ACCOUNT SHALL BE CHARGED WITH (I) THE AMOUNT OF ANY DISTRIBUTION TO THE
PARTICIPANT (OR HIS BENEFICIARY) WITH RESPECT TO THE FEE DEFERRAL ACCOUNT SINCE
THE LAST VALUATION DATE, (II) THE AMOUNT OF ANY NEGATIVE INVESTMENT EARNINGS
SINCE THE LAST VALUATION DATE AS DETERMINED BY THE PLAN COMMITTEE IN ACCORDANCE
WITH SECTION 5.4, AND (III) ANY OTHER AMOUNT WHICH THE PLAN COMMITTEE REASONABLY
DETERMINES SHOULD BE CHARGED, SUCH AS CORRECTIVE SUBTRACTIONS FOR AMOUNTS NOT
PREVIOUSLY CHARGED BY MISTAKE, OR CERTAIN ADMINISTRATIVE OR OTHER EXPENSES.
(d)    RSU DEFERRAL ACCOUNTS. AS OF EACH VALUATION DATE, EACH PARTICIPANT’S RSU
DEFERRAL ACCOUNT SHALL BE CHARGED WITH (I) THE AMOUNT OF ANY DISTRIBUTION TO THE
PARTICIPANT (OR HIS BENEFICIARY) WITH RESPECT TO HIS RSU DEFERRAL ACCOUNT SINCE
THE LAST VALUATION DATE, (II) THE AMOUNT OF ANY NEGATIVE INVESTMENT EARNINGS
SINCE THE LAST VALUATION DATE AS DETERMINED BY THE PLAN COMMITTEE IN ACCORDANCE
WITH SECTION 5.4, AND (III) ANY OTHER AMOUNT WHICH THE PLAN COMMITTEE REASONABLY
DETERMINES SHOULD BE CHARGED, SUCH AS CORRECTIVE SUBTRACTIONS FOR AMOUNTS NOT
PREVIOUSLY CHARGED BY MISTAKE, OR CERTAIN ADMINISTRATIVE OR OTHER EXPENSES.
5.4    Investment Earnings. As of each Valuation Date, the Plan Committee shall
determine an amount to be credited to each Participant’s Accounts, which amount
shall be deemed Investment Earnings. The Investment Earnings shall be based on
(i) the balance of the Participant’s Accounts as of the preceding Valuation
Date, and (ii) the investment rates of return of the hypothetical investment
funds selected by the Participant under Section 5.5. The investment rates of
return for each hypothetical investment fund shall be established by the Plan
Committee as of each Valuation Date and shall be uniformly applied to all
Participants. The investment rate of return for each hypothetical investment
fund shall be determined by the Plan Committee, in his sole and absolute
discretion, and shall be based on the actual rate of return of the investment
vehicle upon which the hypothetical investment fund is based, and such other
factors as the Plan Committee deems relevant. If a Participant fails to elect
investment fund preferences under Section 5.5, the Plan Committee shall apply
the investment rate of return of the most conservative hypothetical investment
fund option.
5.5    Investment Preference Elections. Each Participant may make an Investment
Preference Election with the Plan Committee to express his investment category
preferences under the Plan. A Participant’s election will affect the amount of
Investment Earnings to be credited or charged to the Participant’s Accounts
under Sections 5.2 and 5.3, but such election shall have no legal effect on the
actual investment of the Company’s general assets or on the actual investment of
any assets held by a trust which is established under Section 7.9. A
Participant’s Investment Preference Election will generally be effective as soon
as practicable after it is received and processed

10



--------------------------------------------------------------------------------




by the Plan Committee. The Plan Committee shall establish such other rules and
procedures as it deems necessary or appropriate with respect to Participant
investment preference elections hereunder.
ARTICLE VI    

Distribution of Benefits
6.1    Entitlement to Benefits. Subject to Sections 6.4 and 6.5, each
Participant shall be entitled to a benefit distribution upon reaching a
scheduled in-service distribution date or incurring a Separation from Service
for any reason. The amount of such benefit with respect to a scheduled
in-service distribution date, shall be equal to the vested balance of the
Participant’s subaccounts (as described in Section 5.1) which are scheduled to
be distributed (or scheduled to commence to be distributed in the case of annual
installments) with respect to such date. The amount of such benefit with respect
to a Separation from Service shall be equal to the vested balance of the
Participant’s Accounts, less any amounts which (a) are being paid in annual
installments which have already commenced, or (b) are to be distributed on a
scheduled in-service distribution date, and the time of distribution is not
affected by the type of Separation from Service which has occurred pursuant to
Section 4.5.
6.2    Time of Payment. The amount distributable to a Participant under
Section 6.1 shall be paid in accordance with the time of payment election made
by the Participant at the time of making the applicable election to defer such
salary, commission or annual incentive compensation, subject to the provisions
of Article IV.
6.3    Form of Payment. The amount distributable to a Participant under
Section 6.1 shall be distributed in accordance with the form of payment election
made by the Participant at the time of making the applicable Deferral Election,
subject to the provisions of Article IV.
(c)    SINGLE SUM PAYMENTS. ALL SINGLE SUM PAYMENTS UNDER THE PLAN SHALL BE MADE
BY THE LAST DAY OF THE NEXT MONTH AFTER THE MONTH IN WHICH A PAYMENT TRIGGERING
EVENT (I.E., SCHEDULED IN-SERVICE DISTRIBUTION DATE OR SEPARATION FROM SERVICE)
OCCURS.
(d)    ANNUAL INSTALLMENT PAYMENTS. ALL ANNUAL INSTALLMENT PAYMENTS UNDER THE
PLAN SHALL COMMENCE BY THE LAST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH
THE PAYMENT TRIGGERING EVENT (I.E., SCHEDULED IN-SERVICE DISTRIBUTION DATE OR
SEPARATION OF SERVICE) OCCURS. SUBSEQUENT ANNUAL INSTALLMENTS SHALL BE MADE ON
EACH SUCCEEDING ANNIVERSARY OF THE DATE OF THE PAYMENT TRIGGERING EVENT.
6.4    Death Benefits. If a Participant incurs a Separation from Service by
reason of death or dies after his Separation from Service but before his Plan
benefits have been distributed to him in their entirety, the remainder of his
benefit shall be distributed to his designated Beneficiary in a single sum
within ninety (90) days after the date of the Participant’s death. If the
Participant has

11



--------------------------------------------------------------------------------




not properly filed a beneficiary designation form or all designated
Beneficiaries have predeceased him, the death benefit shall be paid to his
estate.
6.5    Financial Hardship Withdrawals. A Participant may request an accelerated
distribution of benefits, if the Participant can demonstrate to the Plan
Committee that he has incurred an Unforeseeable Financial Emergency. No portion
of a Participant’s benefit shall be distributed by reason of an Unforeseeable
Financial Emergency unless and until the Plan Committee is provided reasonable
evidence thereof, and has determined, in its sole and absolute discretion, that
a qualifying emergency occurred and a qualifying financial hardship exists.
Moreover, and notwithstanding any other provision of this Plan to the contrary,
the maximum amount that may distributed with respect to any such Unforeseeable
Financial Emergency may not exceed the amount reasonably determined by the Plan
Committee to be necessary to satisfy such Unforeseeable Financial Emergency plus
amounts necessary to pay Federal, State, local and foreign income taxes and
penalties reasonably anticipated to result from the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by the cessation of Fee Deferrals
under the Plan.
The amount of a financial hardship withdrawal shall be charged against the most
recent subaccounts created by the Plan Committee for the Participant.
6.6    Source of Payments. The amount of any benefit payable under this Article
VI shall be distributed from the general assets of the Company, to the extent
not paid from a trust established pursuant to Section 7.8. No Participant or
Beneficiary shall have any right or claim to any insurance or investment
contract owned and maintained by the Company or any trust established under
Section 7.8, or to the proceeds thereof, with respect to benefits payable
hereunder.
6.7    Beneficiary Designation.
(a)    GENERAL. UPON THE DEATH OF A PARTICIPANT, ANY DEATH BENEFIT UNDER SECTION
6.4 SHALL BE PAID TO THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE
PARTICIPANT IN A BENEFICIARY DESIGNATION FORM PROVIDED BY THE PLAN COMMITTEE FOR
THAT PURPOSE. THE PARTICIPANT MAY CHANGE SUCH DESIGNATION OF BENEFICIARY FROM
TIME TO TIME BY FILING A NEW BENEFICIARY DESIGNATION FORM WITH THE PLAN
COMMITTEE. NO DESIGNATION OF BENEFICIARY OR CHANGE OF BENEFICIARY SHALL BE
EFFECTIVE UNTIL FILED WITH AND ACKNOWLEDGED BY THE PLAN COMMITTEE.
NOTWITHSTANDING ANY DESIGNATION TO THE CONTRARY, THE PARTICIPANT’S BENEFICIARY
SHALL BE THE PARTICIPANT’S SPOUSE UNLESS SUCH SPOUSE SHALL HAVE CONSENTED IN
WRITING TO THE DESIGNATION OF ANOTHER BENEFICIARY IN ACCORDANCE WITH SUBSECTION
6.7(B). IF THE PARTICIPANT DIES LEAVING NO SPOUSE AND EITHER (1) THE PARTICIPANT
SHALL HAVE FAILED TO FILE A VALID BENEFICIARY DESIGNATION FORM, OR (2) ALL
PERSONS DESIGNATED ON THE BENEFICIARY DESIGNATION FORM SHALL HAVE PREDECEASED
THE PARTICIPANT, THE PLAN COMMITTEE SHALL DISTRIBUTE SUCH PARTICIPANT’S DEATH
BENEFIT TO HIS ESTATE.

12



--------------------------------------------------------------------------------




(b)    SPOUSAL CONSENT. THE CONSENT OF A PARTICIPANT’S SPOUSE REQUIRED UNDER
THIS SECTION 6.7 SHALL BE EFFECTIVE ONLY IF SUCH CONSENT (1) IS IN WRITING, (2)
ACKNOWLEDGES THE PARTICIPANT’S SELECTION OF A BENEFICIARY OTHER THAN THE SPOUSE
AND THE EFFECT OF SUCH SELECTION, AND (3) IS WITNESSED BY A NOTARY PUBLIC;
PROVIDED, HOWEVER, SUCH CONSENT SHALL BE DEEMED TO HAVE BEEN GRANTED HEREUNDER
WHERE ESTABLISHED TO THE SATISFACTION OF THE PLAN COMMITTEE THAT THE CONSENT OF
THE SPOUSE CANNOT BE OBTAINED BECAUSE (1) THERE IS NO SPOUSE, (2) THE SPOUSE
CANNOT BE LOCATED, OR (3) OF SUCH OTHER CIRCUMSTANCES AS MAY BE PRESCRIBED BY
THE TREASURY REGULATIONS WITH RESPECT TO TAX QUALIFIED RETIREMENT PLANS. ANY
CONSENT HEREUNDER SHALL BE VALID ONLY WITH RESPECT TO THE SPOUSE WHO SIGNS THE
CONSENT AND SUCH CONSENT SHALL BE IRREVOCABLE UNLESS AND UNTIL THE PARTICIPANT
SHALL CHANGE THE BENEFICIARY DESIGNATION
ARTICLE VII    

Administration
7.1    Administration. Full power, authority and discretion to construe,
interpret and administer the Plan shall be vested in the Plan Committee. The
Committee shall consist of one or more members who shall be the Plan Committee.
Members shall remain in office at the will of the Board, and the Board may
remove any member with or without cause and shall appoint their successor. The
Plan Committee shall make each determination provided for under the Plan and
promulgate such rules and regulations, as it considers necessary and appropriate
for the implementation and management of the Plan.
7.2    General Creditor. Notwithstanding any provision of the Plan to the
contrary, the Participant’s benefits hereunder shall at all times be reflected
on the Company’s books as a general unsecured and unfunded obligation of the
Company, and the Plan shall not give any person any right or security interest
in any asset of the Company nor shall it imply any trust or segregation of
assets by the Company, other than as described in Section 7.8. Each Participant
is solely an unsecured creditor of the Company with respect to any amounts
payable to such Participant hereunder.
7.3    Facility of Payment. If the Participant or his Beneficiary is entitled to
payments under the Plan, and if in the Plan Committee’s opinion such person
becomes in any way incapacitated so as to be unable to manage his financial
affairs, the Plan Committee may authorize the Company to make payments to the
Participant’s or Beneficiary’s legal representative, or to one or more of the
Participant’s or Beneficiary’s relatives by blood, adoption or marriage for such
person’s benefit, or the Plan Committee may authorize the Company to make
payments for the benefit of the Participant or Beneficiary in any other manner
that it considers advisable. Any payment made in accordance with this Section
7.3 shall be a full and complete discharge of any liability for such payment
hereunder.
7.4    Non-Alienation of Benefits. All rights and benefits under the Plan are
personal to the Participant and no right or interest of a Participant or any
other person arising under the Plan is

13



--------------------------------------------------------------------------------




subject to voluntary or involuntary alienation, sale, transfer or assignment,
prior to the distribution of such benefit hereunder.
7.5    Withholding for Taxes. Notwithstanding any contrary provision of the
Plan, the Company or trustee of a trust described in Section 7.9 may withhold
from any payment made by it with respect to the Plan, such amount or amounts as
may be required for purposes of complying with the tax withholding provisions of
the Code or any foreign, state or local income tax act or for purposes of paying
any estate, inheritance or other tax attributable to any amounts payable
hereunder.
7.6    Plan Committee Determinations Final. Each determination provided for in
the Plan shall be made by the Plan Committee under such procedures as it may
from time to time prescribe and shall be made in the absolute discretion of the
Plan Committee. Any such determination shall be final and conclusive on all
persons.
7.7    Amendment or Termination. The Company may, by action of the Board at any
time, in its absolute discretion, amend or terminate the Plan. Notwithstanding
the foregoing sentence, no such amendment or termination shall reduce a
Participant’s Account balance as determined immediately prior to the adoption of
such amendment or termination. If the Company terminates the Plan, no further
amounts shall be deferred hereunder, and amounts previously deferred or awarded
under the Plan shall be paid in accordance with the provisions of the Plan as
scheduled prior to the Plan termination. Notwithstanding the forgoing, to the
extent permitted under Code Section 409A and the underlying Treasury
regulations, the Company may accelerate the time and form of a payment pursuant
to a Termination and Liquidation of the Plan as specifically authorized under
Code Section 409A and the underlying Treasury regulations.
7.8    Establishment of Trust Permitted. The Company may, in its sole
discretion, establish a grantor trust, as described under Section 671 of the
Code, which is subject to the claims of the general creditors of the Company,
for purposes of accumulating assets to provide benefits hereunder. The
establishment of such a trust shall not affect the Company’s liability to pay
benefits hereunder, except that the Company’s liability shall be offset by any
payments actually made to a Participant or Beneficiary under such a trust.
7.9    Indemnification. The Company shall indemnify and hold harmless the Plan
Committee, and each officer and employee of the Company to whom are delegated
duties, responsibilities, and authority with respect to the Plan against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon such delegate or agent (including but not limited to
reasonable attorney fees) which arise as a result of actions or failure to act
in connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty
or expense is not paid for by liability insurance purchased or paid for by the
Company. Notwithstanding the foregoing, the Company shall not indemnify any
person for any such amount (a) if such amount was incurred as a result of the
individual’s gross negligence or willful misconduct, or (b) such amount was
incurred through a settlement or compromise and the Company did not consent in
writing to such settlement or compromise.

14



--------------------------------------------------------------------------------




ARTICLE VIII    

Miscellaneous
8.1    Gender and Number. Where the context permits, words denoting men include
women, the plural includes the singular, and the singular includes the plural.
8.2    Successors. Any successor entity to the Company, by merger,
consolidation, purchase or otherwise, shall be substituted hereunder for the
Company, and the Plan shall be binding upon all successors to and assigns of the
Company, and the Company will require any successor or assign (whether direct or
indirect, by merger, consolidation, purchase or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
satisfactory to the Company, expressly, absolutely and unconditionally to assume
and agree to perform the obligations under this Plan in the same manner and to
the same extent that the Company would be required to perform if no such
succession or assignment had taken place.
8.3    Controlling Law. The Plan shall be construed in accordance with the laws
of the State of Illinois.
8.4    Limitation on Liability. Neither the Company nor any employee, officer or
director of the Company in any manner guarantees the payments to be made under
this Plan against loss or depreciation, and to the extent not prohibited by
federal or state law, none of them shall be liable (except for his own gross
negligence or willful misconduct), for any act or failure to act, done or
omitted in good faith, with respect to the Plan. The Company shall not be
responsible for any act or failure to act of any agent appointed to administer
the Plan.
Executed this _____ day of ________________, 20__, but effective as of
______________________, 2014.
CATAMARAN CORPORATION
By:                        

15

